Case 2:16-cv-00298-|LRL-DEK Document129-9 Filed 03/08/19 Page 1 of 11 -

UN|TED STATES DlSTR|CT COURT
FOR THE EASTERN DlSTR|CT OF THE STATE OF LOU|S|ANA

Zepporiah Edmonds ClV|L ACT!ON No. 16 cv 00298
VERSUS JUDGE: I. Leme|le
City of New Or|eans, MAG|STRATE: D. Knowles
Mark D. Jernigan and

Linda Cope|and

AFF|DAV|T (_)F PWNT|FF’S WlTNESS SHER|DA EMER¥

l Sherida Emery, am a long term employee of the City of New Orleans, with 17
years of service to date. N|ore particular|y, t am currentty employed by the Department of
Pub|ic Works and the Parking Division as a Parking Section Supervisor. For almost all of
my tenure with the Parking Division, until her removal from her position as head of the
Parking Division, my immediate or department supervisor was Zepproiah Edmonds, who
l worked under at all times as a subordinate and who | often worked with closely in the
management of and supervision of the employees of the Parking Division, which includes
Parking Enforcement Officers, Tow Truck Operators and all others involved with
management of public or street parking spaces, violations, enforcement and parking

restrictions in the City of New Orieans.

Cas_e 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 2 of 11

COOPER_AT|QN W|TH lNV§STiGATlONS:

ln my almost 16 years of working closely with Zepporiah Edmonds with her as my
superior in the Parking Division, there have been several instances where myself and
others as employees of the Parking Division were called upon to cooperate with City of
New Orleans Oflice of inspector General (“OlG") in their investigations of Parking
Division employee performance or activities lt is with my direct observations direct
experience and direct knowledge having worked with Zepporiah Edmonds during period
of time including these O|G investigations that she had and has consistently demanded
that all Parking Divlsion employees fully cooperate with, fully inform, and fully disclose
truthfully any information to the O|G and it"s investigators and that we at all times fully
cooperate with any OlG investigation lt is my understanding that Ms. Edmonds is
accused of having not fully cooperated with certain OlG investigations during her tenure
as head of the City’s Parking Division, and l attest here that from my frequent and direct

work with le. Edmonds during this period, that such accusations are absolutely untrue.

ROTATiON OF DUT|ES AMONGST SUPERV|SORS:

During the tenure that l worked in the Parking Division with Zepporiah Edmonds
as the head of that division, it was the regular practice of the division to periodically rotate
particular duties and responsibilities amongst the higher level supervisors, including
myself. lt is my understanding that one of the reasons provided by the City of New
Orleans for the termination or tiring of Zepporiah Edmonds is that the cha\nge of duties
or responsibilities for Parking Division employeelsupervisor Valarie Petty was alleged to
be an act of “retaliation" or vindictiveness on the part of Zepporiah Edmonds against Ms.

` Petty. This is absolutely untrue. The change in responsibilities for Ms. Petty coincided

Case 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 3 of 11

with the periodic changes in responsibilities for several Parking Division higher level
supervisors, including myself -¢ as l was affected by a change in both physical location
assignment and job responsibilities by this change, and all of these changes in
responsibilities were a part of the regular practice of the Parking Division and did not

involve retaliation or vindictiveness from anyone toward anybody.

ABUSIVE TREATMENT BY LINDA COPELAND AND REPORT§ OF SAME TO DPW
HEAD J[ERN|GAN lGNORlNG SAME

ln October, 2014, Linda Copeland appeared at the City Auto Pound on North
Claiborne avenue attempting to intimidate Auto Pound employees into illegally releasing
an automobile owned by one of her friends or acquaintances When the Auto Pound
employees refused to release the vehic|e, she verbally abused and threatened the
employees lt is my understanding that this incident is on videotape She then called me
by telephone, and attempted to get me to release the vehicle. When l informed Ms.
Copeland that l could not legally release the vehicle, N|s. Copeland blatantly threatened
me and le. Edmonds, stating that “lf that vehicle is not released today, you and Zepp
will hear from me in regards to this”. l then informed DPW Head Jernigan of this situation
via an E-mail chain (attached to this memorandum as Exhibit 22.) To date, | am unaware
of any discipline or correcting of le. Copeland for her antics of that date, but lVlr.
Jernigan did reveal “his disappointment” of me because | had revealed my concerns
about le. Copeland’s threats to his superiors and other City Oflicials. lVlr. Jernigan told
me that “l had violated his trust" in telling other city officials about Ms. Copeland’s antics
and threats to me and Ms. Edmonds. . Thls behavior by Mr. Jernigan disturbed me

great|y. Exhibit 23 attached include a set of E-mails

Case 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 4 of 11

Ta@ of Ms. Robins’ conversations with me and her claims of Mr. Jernigan’s

lack of trustworthiness

Again, l am very familiar with the operations of the Parking Division, and until early
August, 2017 defendant Mark Jernigan was the head of the Department of Pub|ic Works,
the department that l am assigned to. During the course and scope of my work l have
been and am in frequent contact with lVlr. Jernigan, as well as City Attorney Elizabeth
Robins, who is frequently assigned to work with our department on Civil Service tenure
and disciplinary matters involving our departments employees

On December 7, 2016, E|izabeth Robins, who serves as counsel for (then)
Department of Pub|ic Works Mark Jernigan as well as defendant City of New Orleans in
this matter, requested via email for me to meet with her privately at the City Attorney’s
Office to discuss an upcoming Civil Service Appeal for a certain Parking Division
employee not part of this litigation The meeting was held in the City of New Orleans’ Law
Department located at 1300 Perdido Street, New Orleans1 Louisiana on the date of
December 8, 2016. Ms. Robins and myself were the only two attendees to this meeting
As a participant in the meeting, l am legally able under Louisiana law to record this
meeting and conversation, and was not required to receive Ms. Robin’s permission to
record that meeting The total time of the recording is 1:09:32 (One hour, Nine minutes
and 32 seconds).

During the course of this meeting, there were two specific timeframes [timed 23:09
- 28:01] and [timed 1:04:20 ~ 1:06:01] in which the discussion focused on Ms. Robins’
concerns regarding the truthfulness and unethical work practices of her client, DPW head
Nlark Jernigan. Listed below are pertinent excerpts/quotes of Ms. Robins' made by her

voluntarily during the December 8, 2016 between myself and Ms. Robins.

Case 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 5 of 11

1. (At 23:09 - 26:51): Ms. Robins at her own initiative changed the
meeting/conversation topic to a discussion about a promotion that DPW head
Mark Jernigan had wrongfully denied me despite my applying for and having
been qualilied for the position. After l had stated to le. Robins that l did not
receive the promotion1 Ms. Robins stated, “l’ll tell you what and just between

n

you and l... . She went on to discuss in detail a confidential meeting that was
held with Nlark Jernigan in which he had attempted to falsely accuse me (Ms.

Emery) of plagiarism.

2. (At 26:53 - 27:13): Ms. Robins then went on to explain to me (le. Emery)
about how she tried to caution DPW head Mark Jernigan regarding his
questionable tactics as the Appointing Authority. Ms. Robins states, "| even
told him, l know that you guys have your own ideas vimat you want to do that's
like you need to be careful with what you're doing here because it certainly
looks to us like this person would have a valid claim if you're going to deny it

based on that and that's when he came up with the plan...”

3. (At 1:04:20 - 1:04:46): Ms. Emery then asked if DPW head lVlark Jernigan
would have been able to discipline her (Ms. Emery) for the false accusation of
plagiarism, Ms. Robins responded, “We would not have supported that as the
Law Department, you know, like plagiarism isn’t a rule (she chuckles) and it

was patently absurd-”

Case 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 6 of 11

4. (At 1:04:50 - 1:05:03): l (Ms. Emery) then asked, “Why did he do that”? Ms.
Robins responded, “He was trying to lind a reason that he didn't have to give

you that position so he wanted to attack anything so he came up with that.”

5. (At 1:05:05 - 1:05:17): Ms. Robins goes on to question Mark Jemigan’s
integrity and credibility She states, “Like he (Jernigan) was always very tricky
that like you know l can rarely get him on the phone, they’re certain people
that like when we talk to. you qot to have a witness cause they aim donna

remerriber.’T

A full and unedited copy of the recording of the entire December 8, 2016 meeting

between Ms. Robins and Ms. Emery is available upon request

The preceding is true and correct to the best of my recollection and belief.

Swom and attested to by me, SHERIDA ElVlER\", this s day of September, 2017_

,_i
l,"-\'-’
Signed -/7_:¢?_\

Swom and attested to before me, Dominic N. Varrecchio, Notary Pub|ic, Louisiana Bar No.

19456, this §P day of Septernber1 2 in New Orleans (Orleans), Louisiana.

w

D ' ic N. Varrecchio
Notary P ic, La Bar No. (# 19456)

 

Case 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 7 of 11

Dominic N. Varrecchio
Notary Pub|ic, La Bar No. (# 19456)

Respectfully submitted,

Dw»'m~'cN. ila/mafia

Dominic N. Varrecchio (# 19456)

300 Lafayette Street, Suite 103

New Orleans, LA 70130

Telephone: (504) 524-8600

Emai|: knic55@cox.net

Attorney for Plaintiff Zepporiah Edmonds

 

CERTIFICATE OF SERVlCE

l certify that a copy of the above and foregoing has been served upon counsel
for all parties by the USDC Court E|ectronic Filing System, this 4th of September, 2017.

Dom‘»m'cN. ilwu/italia

 

DOM|N|C N. VARRECCH|O

Case 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 8 of 11

UN|TED STATES DlSTR|CT COURT

FOR THE EASTERN DlSTR|CT OF THE STATE OF LOUlS|ANA

Zepporiah Edmonds CIVIL ACTION No. 16 cv 00298
VERSUS ' JUDGE: l. Lemel|e
City of New Orleans, MAG|STRATE: D. Know|es
Mark D. Jernigan and

Linda Copeland

AFFioAviT gi= PLAiNTiFF’s witness JoHN EDMoNos

-~*-__.-...___A__r_

l, JOHN EDNIONDS, am the husband of Petitioner ZEPPORIAL EDMONDS. We

have been married since February 25, 1989 through the present

PARK|NG CONFERENCE OF JUNEl 2012

On or about _June 10, through 14, 2012, l accompanied my wife, ZEPPOR|AH

EDMONDS, as l often did, to an out-of-town parking conference, the lnternational

Parking institute Conference & EXPO, which was held in Phoenix, Arizona involving

parking management professiona|s, such as my wife who at the time was the Parking

Administrator for the City of New Orleans, and which was attended by vendors from

different companies promoting or marketing different products to the different cities and

jurisdictions that have parking management

Case 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 9 of 11

Whi|e at a reception that is a regular part of these conferences, | stood next to my
wife and watched with my own eyes as she was approached by a man, a Black male
approximately 60-70 years old, who appeared to know my wife, and he extended his
greetings to her, and to the best of my hearing and recollection, happily and loudly stated

the following as he laughed and seemed to enjoy informing my wife of the following:

“We're coming to New Or|eans. We’re going to get the
contract lt's a done deal. Now, don’t look for me to do a lot
of work because l’m a retired grandfather, but l’ll be corning
and working with them. We’ve got that contract lt’s a done

deal.”

le wife and the man exchanged a few more seconds of conversationl then the
man left us. le wife seemed a bit taken aback and explained to me that the man worked
for a contract vendor (applicant) and claimed to have a lock on a contract that had not yet
been awarded My wife also told me1 “i am telling Cedric (Grant - the Deputy Mayor)
about this as soon as l get back”. Later my wife identified the person as a man afH|iated
with Duncan Solutions, an applicant to the contract that my wife complained about and

which eventually led to my wife losing her job with the City of New Or|eans.

MY W|FE’S lLLNESSES AN|_J UNSUCCI_ESSFUL. ATT§MPTS TO DELA‘( HER
TERM|NATION HEAR|NG§ lN 2015 and 2016

l watched and observed with my own eyes the toll that my wife’s illnesses had

upon her in mid-2015 through early 2016. l share the same household with her, watched

 

Case 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 10 of 11

with my own eyes and heard with my own ears her telephone conversations with her
doctors her attorneys and her employers as she desperately attempted to postpone her
Termination Hearings because she was too ill to attend the hearings due to her illnesses
l watched her emotional devastation when her employer insisted upon Terrninating her
and going forward with the hearings despite her doctor’s orders not to attend the
hearings and watched her emotional devastation when they first went forward with that
final hearing with her absent and then the added emotional devastation of her being
actually Terminated by the City of New Or|eans after 31-plus years of service Her
emotional devastation continued as well as her actual illnesses and her condition
worsened for months and l alone was put into the role of performing all of those duties
previously performed by my wife (child care, school transportationr cookingr caring for
child’s needs and illnesses, etc.), as well as those that | previously had performed
myself. lt took many, many months for my wife to begin to heal from the emotional

devastation caused by her Termination as well as her illnesses

The preceding is true and correct to the best of my recollection and belief.

Sworn and attested to by me, JOHN EDNlONDS, this 2nd day of September, 2017.

    

Signed ~
l JOHN EDMONDS - AFFlANT

 

Case 2:16-cv-00298-lLRL-DEK Document 129-9 Filed 03/08/19 Page 11 of 11

Swom and attested to before me, Dominic N. Varrecchio, Notary Pub|ic, Louisiana Bar No.

19456, this 2"d day of September, 2017, in New Orieans (Or|eans), Louisiana.

 

Dominic N. Varrecchio
Notary Pub|ic, La Bar No. (# 19456)

Respectfu|ly submitted,

Dou~€»w‘¢N. Vm¢oc£~'a

Dominic N. Varrecchio (# 19456)

300 Lafayette Street, Suite 103

New Orleans, LA 70130

Te|ephone: (504) 524-8600

Email: knic55@cox.net

Attorney for Plainfilif Zeppon'ah Edmonds

 

CERT!F!CATE OF SERV|CE

| certify that a copy of the above and foregoing has been served upon counsel
for all parties by the USDC Court E|ectronic Filing System, this 4th of September, 2017.

WN. V.M“£:a

 

DOM|N|C N. VARRECCH|O

